DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/148,598, filed on January 14, 2021.

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation application of and claims the priority benefit of a prior application serial no. 17/148,598, filed on January 14, 2021, now allowed.  The prior application claims the priority benefit of Taiwan patent application serial no. 109113791, filed on April 24, 2020.  The entirety of each of the above-mentioned patent applications is hereby incorporated by reference herein and made a part of this specification.” on Pg. 1 after the CROSS-REFERENCE TO RELATED APPLICATION should be recited as --This application is a continuation of U.S. Patent Application Serial No. 17/148,598, filed on January 14, 2021, now U.S. Patent No. 11,314,343 B2, which claims priority to Taiwan Patent Application No. 109113791, filed on April 24, 2020, and the content of which in its entirety is herein incorporated by reference.--, so as to update the status.  Appropriate correction is required.

Claim Objections
Claims 2, 6, 8 and 8 are objected to because of the following informalities:  The term “on the plane” should be recited as --on a plane--, so as to overcome the typographic error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1 of U.S. Patent No. 11,314,343 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1-10 from the instant application and claims 1-10 from the U.S. Patent No. 11,314,343 B2.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/699,179
Patent No.: 11,314,343 B2
1. A touch pad structure, comprising: a touch module; a first bracket, the touch module being disposed on the first bracket; a second bracket, surrounding the first bracket and the touch module, a plurality of outer edges of the first bracket facing to a plurality of inner edges of the second bracket respectively; and a plurality of linkage rods, each of the linkage rods being pivotally connected the outer edge and the inner edge facing to each other, so that the touch module is moved together with the first bracket and relative to the second bracket when the touch module is pressed or released, and the linkage rods have synchronized seesaw motion.



2. The touch pad structure according to claim 1, wherein the first bracket and the second bracket form a stacked frame body with a same central axis, and an orthogonal projection of the first bracket on the plane where the second bracket is located is surrounded by the second bracket.
3. The touch pad structure according to claim 1, wherein the first bracket has a plurality of first pivoting portions, and the second bracket has a plurality of second pivoting portions, wherein each of the linkage rods has a first rod body and at least one second rod body extending from the first rod body, the first rod body is pivotally connected to one of the first pivoting portions, and the second rod body is movably pivotally connected to one of the second pivoting portions.















4. The touch pad structure according to claim 3, wherein the first pivoting portions are formed by winding the outer edges of the first bracket.
5. The touch pad structure according to claim 3, wherein the second bracket is a hollow frame body, and the second pivoting portions are formed by bending the inner edges of the hollow frame body.
6. The touch pad structure according to claim 5, each of the second pivoting portions has a gap facing away from the first bracket, and a moving direction of the another portion of the each of the linkage rods in the corresponding second pivoting portion is parallel to the plane where the second bracket is located.
7. The touch pad structure according to claim 3, further comprising a support plate, wherein the second bracket is disposed on the support plate, the support plate has a plurality of hollow-carved portions, each of the hollow-carved portions is located on a moving path of the first pivoting portions, so that one portion of the first pivoting portions is moved into the hollow-carved portion when the touch module is pressed.
8. The touch pad structure according to claim 7, further comprising a plurality of elastic members, each of the elastic members being disposed between the support plate and the touch module, wherein when the touch module is pressed, the first bracket is moved toward the plane where the second bracket is located, and each of the elastic members is deformed to accumulate an elastic force; when the touch module is not pressed, the elastic force of the elastic members drives the first bracket to move away from the plane where the second bracket is located, so as to restore the touch module.
9. The touch pad structure according to claim 1, where the first bracket floats up and down relative to the second bracket through the linkage rods, and an orthogonal projection of the first bracket on the plane where the second bracket is located does not overlap the second bracket, so that the touch module and the first bracket approach each other in parallel with respect to the plane where the second bracket is located when the touch module is pressed.
10. The touch pad structure according to claim 3, wherein the first bracket and the second bracket form a stacked frame body with a same central axis, and the first pivoting portions, the second pivoting portions, and the linkage rods are symmetrical with respect to the central axis.

1. A touch pad structure, comprising: a touch module; a first bracket, having a plurality of first pivoting portions, the touch module being disposed on the first bracket; a second bracket, having a plurality of second pivoting portions; and a plurality of linkage rods, each of the linkage rods being pivotally connected between the first pivoting portion and the second pivoting portion, so that the touch module is moved together with the first bracket when the touch module is pressed, wherein one portion of each of the linkage rods is pivotally rotated at the first pivoting portion, another portion of each of the linkage rods is pivotally rotated and moved at the second pivoting portion, and the touch module and the first bracket are moved toward a plane where the second bracket is located.
2. The touch pad structure according to claim 1, wherein the first bracket and the second bracket form a stacked frame body with a same central axis, and an orthogonal projection of the first bracket on the plane where the second bracket is located is surrounded by the second bracket.
1. A touch pad structure, comprising: a touch module; a first bracket, having a plurality of first pivoting portions, the touch module being disposed on the first bracket; a second bracket, having a plurality of second pivoting portions; and a plurality of linkage rods, each of the linkage rods being pivotally connected between the first pivoting portion and the second pivoting portion, so that the touch module is moved together with the first bracket when the touch module is pressed, wherein one portion of each of the linkage rods is pivotally rotated at the first pivoting portion, another portion of each of the linkage rods is pivotally rotated and moved at the second pivoting portion, and the touch module and the first bracket are moved toward a plane where the second bracket is located.
6. The touch pad structure according to claim 1, wherein each of the linkage rods has a first rod body and at least one second rod body extending from the first rod body, the first rod body is pivotally connected to the first pivoting portion, and the second rod body is movably pivotally connected to the second pivoting portion.
3. The touch pad structure according to claim 1, wherein the first pivoting portions are formed by winding a plurality of outer edges of the first bracket.
4. The touch pad structure according to claim 1, wherein the second bracket is a hollow frame body, and the second pivoting portions are formed by bending a plurality of inner edges of the hollow frame body.
5. The touch pad structure according to claim 4, each of the second pivoting portions has a gap facing away from the first bracket, and a moving direction of the another portion of the each of the linkage rods in the corresponding second pivoting portion is parallel to the plane where the second bracket is located.
7. The touch pad structure according to claim 1, further comprising a support plate, wherein the second bracket is disposed on the support plate, the support plate has a plurality of hollow-carved portions, each of the hollow-carved portions is located on a moving path of the first pivoting portions, so that one portion of the first pivoting portions is moved into the hollow-carved portion when the touch module is pressed.
8. The touch pad structure according to claim 7, further comprising a plurality of elastic members, each of the elastic members being disposed between the support plate and the touch module, wherein when the touch module is pressed, the first bracket is moved toward the plane where the second bracket is located, and each of the elastic members is deformed to accumulate an elastic force; when the touch module is not pressed, the elastic force of the elastic members drives the first bracket to move away from the plane where the second bracket is located, so as to restore the touch module.
9. The touch pad structure according to claim 1, where the first bracket floats up and down relative to the second bracket through the linkage rods, and an orthogonal projection of the first bracket on the plane where the second bracket is located does not overlap the second bracket, so that the touch module and the first bracket approach each other in parallel with respect to the plane where the second bracket is located when the touch module is pressed.
10. The touch pad structure according to claim 1, wherein the first bracket and the second bracket form a stacked frame body with a same central axis, and the first pivoting portions, the second pivoting portions, and the linkage rods are symmetrical with respect to the central axis.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al (US Pub. No. 2010/0103611 A1) discloses the electronic device.
Jung et al (US Pub. No. 2010/0302153 A1) teaches the depressable touch sensor.
Wen et al (US Pub. No. 2011/0254786 A1) discloses the movable touch module and electronic device using the same.
Shao et al (US Pub. No. 2011/0255242 A1) teaches the movable touch module and electronic device using the same.
Kao et al (US Pat. No. 8,964,378 B2) discloses the touch pad and portable electronic device thereof.
Liu et al (US Pub. No. 2015/0008113 A1) teaches the touch pad module and electronic device.
Lai et al (US Pub. No. 2015/0049427 A1) discloses the hinge assembly and electronic device therewith.
Wu (US Pub. No. 2015/0160750 A1) teaches the electronic apparatus.
Yanagida (US Pub. No. 2015/0169005 A1) discloses the electronic device and touchpad assembly.
Ho et al (US Pat. No. 9,536,683 B2) teaches the touch module.
Song et al (US Pub. No. 2019/0258290 A1) discloses the electronic device comprising display with switch.
Pai et al (US Pub. No. 2021/0011565 A1) teaches the touch pad structure.
Pai et al (US Pub. No. 2021/0151267 A1) teaches the touch pad structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626